DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Claim Status and Formal Matters
The instant action is in response to papers filed 5/25/2022.
Claims 1, 11, 13-15, 21, 24-25, 31-32, 49, 62-65, 67-70 are pending.
It is noted the instant application is non-compliant with 37 CFR 1.121 as claims 15, 21, 24-25, 31-33, 37-38, 49 were withdrawn from consideration in the non-final action and are not labeled as withdrawn.  Further claim 11 was not withdrawn, but is identified as withdrawn.  However to promote compact prosecution and customer service the instant response will be examined.  Future amendments that are not compliant with 37 CFR 1.121 may not be entered or examined.
The response assert in the remarks that MPEP 821.04(a) states, “In addition, rejoinder of the withdrawn claims is respectfully requested in the event that claim 1 is found to be allowable. See M.P.E.P. § 821.04(a) ("An amendment presenting additional claims that depend from or otherwise require all the limitations of an allowable claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier"). “  While claims may be rejoined when the independent is found allowable and not raising new issues, the instant application is a 371 and the teachings of MPEP 800 are limited to US cases that are not national stage entries (MPEP 801).
Applicant's election with traverse of group 2, and a mixture of acrylates and acrylamides in the reply filed on 1/4/2021 is acknowledged.  The traversal is on the ground(s) that the response asserts that Chen does not teach immobilizing nucleic acids from cells  to the expandable material.  This is not found persuasive because the specification teaches on page 10, “the sample can be immobilized or embedded within a polymer or a gel.”  Thus the teachings of Chen with respect to embedding cells in an expandable material results in any nucleic acids also being embedded or immobilized material.  Further Gradinaru (US 20150087001) anticipates the claim.  Thus the claims lack a special technical feature over the prior art and unity of invention.  
Claims 2, 15, 21, 24-25, 31-33, 37-38, 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2021.
Claims 1, 11 have been amended.  
Claims 68-70 have been added by amendment.
Claims 1, 11, 13-14, 62-65, 67-70 are being examined.
The previous 112(b) rejection to the claims has been withdrawn in view of the amendment.
Priority
The instant application was filed 05/07/2019 is a national stage entry of PCT/US2017/060558 with an international filing date: 11/08/2017 PCT/US2017/060558 and claims priority from provisional application 62569127, filed 10/06/2017  PCT/US2017/060558  which claims priority from provisional application 62419033, filed 11/08/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/569,127, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 has been amended to recite, “wherein for at least some of the target nucleic acids, two or more anchor probes bind to one region of each target nucleic acid.” T The claim thus requires two or more anchor probes to a single region or sequence.  Review  and searching of 62/569,127 did not reveal support for two anchor probes that bind to a one region.
The disclosure of the prior-filed application, Application No. 62/419,033, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 has been amended to recite, “wherein for at least some of the target nucleic acids, two or more anchor probes bind to one region of each target nucleic acid.” The claim thus requires two or more anchor probes to a single region or sequence.  Review  and searching of 62/419,033 did not reveal support for two anchor probes that bind to a one region.
Response to Arguments
This is a new priority issue necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022, 5/25/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 13-14, 62-65, 67-70 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
Claim 1 has been amended to recite, “wherein for at least some of the target nucleic acids, two or more anchor probes bind to one region of each target nucleic acid.” The claim thus requires two or more anchor probes to a single region or sequence. The response assert support for the amendment can be found in page 11 line 27 to page 12 line 2. However the cited portions are limited to RNA being detected by 2 or more distinct nucleic acid anchor probes to a given RNA, while the amendment of the claim is to the genus of target nucleic acids.  However, the claims  require two probes to a single region, which is different in scope than the disclosure. This is thus considered new matter.

Claim 68 has been amended to recite, “wherein for at least some of the target nucleic acids, 5 or more anchor probes bind to one region of each target nucleic acid.” The claim thus requires 5 or more anchor probes to a single region or sequence. The response assert support for the amendment can be found in page 11 line 27 to page 12 line 2. However the cited portions are limited to RNA being detected by  5 or more distinct nucleic acid anchor probes to a given RNA, while the amendment of the claim is to the genus of target nucleic acids.  However, the claims  require 5 probes to a single region, which is different in scope than the disclosure. This is thus considered new matter.
Claim 69 has been amended to recite, “wherein for at least some of the target nucleic acids, 10 or more anchor probes bind to one region of each target nucleic acid.” The claim thus requires 10 or more anchor probes to a single region or sequence. The response assert support for the amendment can be found in page 11 line 27 to page 12 line 2. However the cited portions are limited to RNA being detected by  10 or more distinct nucleic acid anchor probes to a given RNA, while the amendment of the claim is to the genus of target nucleic acids.  However, the claims  require 10 probes to a single region, which is different in scope than the disclosure. This is thus considered new matter.
Written description
	Claim 1 recites, “exposing the target nucleic acids to a plurality of anchor probes that immobilize the target nucleic acids relative to the expandable material, wherein each of the plurality of anchor probes comprises a nucleic acid sequence substantially complementary to at least a portion of the target nucleic acids from the cells and a portion that reacts with the expandable material.”  Thus claim 1 appears to require all anchor probes are attached to a portion which reacts with the expandable material.  However claim 13 recites, “wherein at least some of the plurality of anchor probes comprises an acrydite-modified oligonucleotide.”  Thus claim 13 clearly envision that only a portion of the anchor probes have to be modified by acrydite.
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming
 a genus of “a portion that reacts with the expandable material.”   However, review and teaching of the specification revealed only acrydite modified oligonucleotides for reacting with expandable material.  Claim 13 recites, ““wherein at least some of the plurality of anchor probes comprises an acrydite-modified oligonucleotide.” Thus the claim requires additional “a portion that reacts with the expandable material.”  However the specification provides no additional, “portion that reacts with the expandable material.”  Thus the claim lacks adequate written description.
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 13-14, 62-65, 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “exposing the target nucleic acids to a plurality of anchor probes that immobilize the target nucleic acids relative to the expandable material, wherein each of the plurality of anchor probes comprises a nucleic acid sequence substantially complementary to at least a portion of the target nucleic acids from the cells and a portion that reacts with the expandable material.”  Thus claim 1 appears to require all anchor probes are attached to a portion which reacts with the expandable material.  However claim 13 recites, “wherein at least some of the plurality of anchor probes comprises an acrydite-modified oligonucleotide.”  The specification does not provide any other means of reacting with an expandable material.  Thus it is unclear if an anchor probe requires a portion that directly immobilizes the nucleic acid sequence to the expandable gel. 
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-14, 62-65, 67-70  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183), Baeissa ( Applied and material interface(2010) volume 2, pages 3594-3600), Deissorth (USPGPUB 20150144490), Kuhn (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 34, pp. 22803–22814, August 21, 2009) and Thomsen (RNA (2005) volume 11, pages 1745-1748).
Chen teaches, “[0007] The present invention is a method for optical imaging of biological specimens with resolution better than the classical microscopy diffraction limit, based on physically expanding the specimen itself. In this method, cultured cells, fixed tissue, or in principle other types of samples of interest, including biological materials, are infused with a composition, or chemical cocktail, that results in it becoming embedded in the sample material, and then the composition can be expanded isotropically, preferably with nanoscale precision, in three dimensions.”
Chen teaches, “[0008] In an embodiment of this concept, the composition comprises a polyelectrolyte hydrogel ( or the components thereof), which can swell macroscopically, for example, in low-salt water. The composition can comprise a tag or other feature of interest (for example, fluorescent dye molecules that have been delivered to the biological sample via antibody staining) which can be anchored (e.g., chemically) into the hydrogel before expansion. Following anchoring, the specimen is subjected to an enzymatic digestion ( or other digestion) to disrupt the underlying network of biological molecules, leaving the tags of interest (e.g., the fluorescent dye molecules) intact and anchored to the gel. In this way, the mechanical properties of the gel-biomolecule hybrid material are rendered more spatially uniform, allowing isotropic expansion with minimal artifacts.”
Chen teaches, “[0025] As used herein, the term "sample of interest" generally refers to, but not limited to, a biological, chemical or biochemical sample, such as a cell, array of cells, tumor, tissue, cell isolate, biochemical assembly, or a distribution of molecules suitable for microscopic analysis.”
Chen teaches, “ [0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with an  antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunohistocbemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the antibody and/or fluorescent dye, further comprises a physical, biological, or chemical anchor or moiety that attaches or crosslinks the sample to the composition, hydrogel or other swellable material. The labeled sample may furthermore include more than one label. For example, each label can have a particular or distinguishable fluorescent property, e.g., distinguishable excitation and emission wavelengths. Further, each label can have a different target specific binder that is selective for a specific and distinguishable target in, or component of the sample.”
Chen teaches, “[0038] Anchor-able dye system: DNA sequences were ordered with 5' amine modification (Integrated DNA Technologies) and conjugated to secondary antibodies (Jackson ImmunoResearch) using a commercial kit (Solulink, Antibody-Oligonucleotide  All-in-One Conjugation Kit). For the tertiary DNA/dye staining molecule, the complementary oligonucleotides are ordered with a 3' amine modification and a 5' Acrydite modification (Integrated DNA Technologies) and conjugated to dyes (Life Technologies and Sigma Aldrich) modified with NHS-ester chemistry per the manufacturer's directions. Conjugated DNA molecules were purified via reverse-phase  HPLC, lyophilized and re-suspended in ddH20.”  Thus the anchor dye system immobilizes the nucleic acid in the expandable material.
With regards to claim 1, Chen teaches tissue preparation (0040)including Slices were incubated with DNA-labeled secondary antibodies in hybridization buffer at a concentration of approximately lOug/mL for 6-12 hours, then washed in slice blocking buffer as for primary. Specimens were incubated with dye-labeled DNA tertiaries in hybridization buffer at a concentration of lng/uL for 6-1 hours, then washed in slice blocking buffer as for primary.”  Chen further teaches hydrogel embedding to anchor the probes via the acrylate modified 5’ end of the probes (0041).  Chen teaches digestion of DNA by digestion with proteinase K and expansion (0042).  Chen teachings imaging (0043).
Thus Chen teaches exposing cells sample to the oligonucleotide modified with 5’ acrylate moieties, anchoring the target and modified oligonucleotide in the gel by expansion. 
While Chen teaches the sampled can be analyzed for a specific target molecule or other target specific binder, Chen does not specifically teach detection of nucleic acids or nucleic acids probes.
Baeissa teach acrydite DNA (table 1).   Baeissa teaches, “One is modified with an acrydite on the 5′ end to achieve covalent attachment to the polyacrylamide hydrogel matrix “  (page 3596, 1st column design of hydrogel based colorimetric DNA)
However, Deisseroth teaches methods of microscopic analysis.  (abstract).  Deisseroth teaches, “detection macromolecules, e.g., antibodies, nucleic acid probes ( oligonucleotides, vectors, etc.), chemicals, etc.; buffers, e.g., buffer for fixing, washing, clearing, and/or staining specimens; mounting medium; embedding molds; etc. Systems in accordance with certain embodiments may also include a microscope and/or related imaging equipment, e.g., camera components, digital imaging components and/or image capturing equipment, computer processors configured to collect images according to one or more user inputs, and the like”.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute nucleic acid probes for the detection of nucleic acids by hybridizing sequences to target nucleic acids that have an acrydite anchor moiety .  The artisan would be motivated to determine location the target nucleic acid in the cell following polymerization and expansion.  The artisan would be motivated as use the acrydite linked DNA to anchor the sequences to the gel.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one detection macromolecule for another.  
Chen, Baeissa, and Deissorth do not specifically teach the use of oligo dT or locked dT or two or more probes to one region.
However, Chen teaches, “.[0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with an  antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunobistochemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the antibody and/or fluorescent dye, further comprises a physical, biological, or chemical anchor or moiety that attaches or crosslinks the sample to the composition, hydrogel or other swellable material. The labeled sample may furthermore include more than one label. For example, each label can have a particular or distinguishable fluorescent property, e.g., distinguishable excitation and emission wavelengths. Further, each label can have a different target specific binder that is selective for a specific and distinguishable target in, or component of the sample.”
Kuhn teaches, “Because the length of the poly(A) tail is important for its function, it is not surprising that poly(A) tails are generally synthesized with a defined length, which is species-specific, 70–90 nucleotides in Saccharomyces cerevisiae (13, 14) and 250 nucleotides in mammalian cells (15) “(22803, 2nd column, 1st full paragraph).
Thomsen teaches, “The usage of locked nucleic acid (LNA)-modified oligonucleotide probes has been shown to significantly improve the sensitivity and specificity of microRNA detection (Valoczi et al. 2004; Wienholds et al. 2005). LNA  oligonucleotides are a new class of bicyclic RNA analogs that exercise an unprecedented high affinity for their complementary DNA or RNA targets (Koshkin et al. 1998). By using a design in which several positions in a conventional DNA  oligonucleotide were substituted by LNAs, the sensitivity in detecting mature miRNAs by Northern blotting was increased by at least one order of magnitude (Valoczi et al. 2004). More recently, LNA-modified DNA-oligonucleotides were also used as FISH-probes on whole-mount zebrafish embryos to detect the temporal and spatial expression pattern of 115 conserved vertebrate miRNAs (Wienholds et al. 2005)” (page 1745, 1st column-2nd column).  Thomsen teaches in table 1 probes with LNA from 32% of the probe to 35 % of the probe including oligo-dT of 20 nucleotides.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use  oligo dT  anchored to the gel including locked dT of Thomsen in the art as the tag(or label) or alternative as a replacement for the antibody to hybridize up to .  The artisan would be motivated to take advantage of the unprecedented affinity and/or sensitivity in the method of detecting nucleic acids. The artisan would further be motivated to determining the location of poly-adenylated transcripts.   The artisan would have a reasonable expectation of success as the artisan is merely substituting one nucleic acid or detection reagent for known oligo dT with LNA.
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the use of 20 nucleotide poly Tor locked Poly T of Thomsen would allow up to 10copies of 20 nucleotide  polyT or locked poly T to bind to the 250 nucleotides or more of the polyA tail of an mRNA.  The artisan would be motivated as the art teaches the poly T or locked PolyT are 20 nucleotides and thus allow for 12 or more copies to bind to 250 nucleotides of a poly A tail.  The artisan would have a reasonable expectation of success as the artisan is merely using known polyT or locked poly T to hybridize and anchor poly A of more than 250 nucleotides.  


With regards to claims 8, Chen teaches, “[0038] Anchor-able dye system: DNA sequences were ordered with 5' amine modification (Integrated DNA Technologies) and conjugated to secondary antibodies (Jackson ImmunoResearch) using a commercial kit (Solulink, Antibody-Oligonucleotide  All-in-One Conjugation Kit). For the tertiary DNA/dye staining molecule, the complementary oligonucleotides are ordered with a 3' amine modification and a 5' Acrydite modification (Integrated DNA Technologies) and conjugated to dyes (Life Technologies and Sigma Aldrich) modified with NHS-ester chemistry per the manufacturer's directions. Conjugated DNA molecules were purified via reverse-phase  HPLC, lyophilized and re-suspended in ddH20.”  Thus the anchor dye system immobilizes the nucleic acid in the expandable material.
With regards to claim 11, Deisseroth teaches antisense RNA or DNA to detect transcripts (0061).
With regards to claims 13, 62, 66, 67 Baeissa teaches acrydite modified DNA  .  
Response to Arguments
The response traverses the rejection in view of amendment to require two or more anchor probes.  This argument has been thoroughly reviewed but is not considered persuasive in view of the teachings of Kuhn (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 34, pp. 22803–22814, August 21, 2009) and Thomsen (RNA (2005) volume 11, pages 1745-1748).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 11, 13-14, 62-65, 67-70 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 31-32, 35, 170-174of copending Application No. 16/347874, Kuhn (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 34, pp. 22803–22814, August 21, 2009) and Thomsen (RNA (2005) volume 11, pages 1745-1748. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of 874 are drawn to a method, comprising: exposing a sample to a plurality of nucleic acid probes; polymerizing a gel within the sample; anchoring a target to the gel; clearing non-targets from the sample; and determining the targets within the gel by determining binding of the nucleic acid probes by imaging.
The claims of 874 do not teach use of multiple anchor probes to a single region.
Kuhn teaches, “Because the length of the poly(A) tail is important for its function, it is not surprising that poly(A) tails are generally synthesized with a defined length, which is species-specific, 70–90 nucleotides in Saccharomyces cerevisiae (13, 14) and 250 nucleotides in mammalian cells (15) “(22803, 2nd column, 1st full paragraph).
Thomsen teaches, “The usage of locked nucleic acid (LNA)-modified oligonucleotide probes has been shown to significantly improve the sensitivity and specificity of microRNA detection (Valoczi et al. 2004; Wienholds et al. 2005). LNA  oligonucleotides are a new class of bicyclic RNA analogs that exercise an unprecedented high affinity for their complementary DNA or RNA targets (Koshkin et al. 1998). By using a design in which several positions in a conventional DNA  oligonucleotide were substituted by LNAs, the sensitivity in detecting mature miRNAs by Northern blotting was increased by at least one order of magnitude (Valoczi et al. 2004). More recently, LNA-modified DNA-oligonucleotides were also used as FISH-probes on whole-mount zebrafish embryos to detect the temporal and spatial expression pattern of 115 conserved vertebrate miRNAs (Wienholds et al. 2005)” (page 1745, 1st column-2nd column).  Thomsen teaches in table 1 probes with LNA from 32% of the probe to 35 % of the probe including oligo-dT of 20 nucleotides.
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the use of 20 nucleotide poly Tor locked Poly T of Thomsen would allow up to 10copies of 20 nucleotide  polyT or locked poly T to bind to the 250 nucleotides or more of the polyA tail of an mRNA.  The artisan would be motivated as the art teaches the poly T or locked PolyT are 20 nucleotides and thus allow for 12 or more copies to bind to 250 nucleotides of a poly A tail.  The artisan would have a reasonable expectation of success as the artisan is merely using known polyT or locked poly T to hybridize and anchor poly A of more than 250 nucleotides.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims and claims of 874 are commensurate in scope as they both encompass expansion microscopy for detection of nucleic acids.  Further the dependent claims are commensurate in scope and obvious over the claims of 874.
Response to Arguments
The response request the rejection be held in abeyance.
Claims 1, 11, 13-14, 62-65, 67-70 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-30 of U.S. Patent No. 11,078,520., Kuhn (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 34, pp. 22803–22814, August 21, 2009) and Thomsen (RNA (2005) volume 11, pages 1745-1748). Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of ‘520 are drawn to a method for analysis, comprising: (a) providing a biological sample comprising a plurality of cells, wherein a cell of said plurality of cells comprises a plurality of cellular nucleic acids; (b) generating a three-dimensional matrix comprising cellular nucleic acids of said plurality of cellular nucleic acids or derivatives of said cellular nucleic acids, wherein said cellular nucleic acids or derivatives of said cellular nucleic acids have a three-dimensional position in said three-dimensional matrix; and (c) detecting signals from said cellular nucleic acids or derivatives of said cellular nucleic acids to identify said three-dimensional position in said three-dimensional matrix.  Dependent claims of ae drawn to the use of crosslinked polymers and amplification of nucleic acids which render obvious the use of the probes.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of ‘520 are a genus that encompass the instant claims as the requirement of amplification requires the use of nucleic acids. 
The dependent claims are obvious variants of the claims of 520.
Response to Arguments
The response request the rejection be held in abeyance.  It is noted that the instant claims will not be allowable with an outstanding ODP rejection.
Claims 1, 11, 13-14, 62-65, 67-70 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-7 of U.S. Patent No. 10,563,257. Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of 257 are drawn to A method for in-situ sequencing of target nucleic acids present in a biological sample comprising the steps of: a) linking target nucleic acids present in the biological sample with a small molecule linker or a nucleic acid adaptor capable of linking to a target nucleic acid and to a swellable material; b) embedding the biological sample comprising the target nucleic acids and attached small molecule linker or nucleic acid adaptor in a swellable material wherein the small molecule linker or the nucleic acid adaptor is linked to the target nucleic acids present in the sample and to the swellable material, c) digesting proteins present in the biological sample; d) swelling the swellable material to form a first enlarged biological sample that is enlarged as compared to the biological sample; e) re-embedding the first enlarged sample in a non-swellable material; (f) modifying the target nucleic acids or the nucleic acid adaptor to form a nucleic acid adaptor useful for sequencing; and (g) sequencing the nucleic acids present in the first enlarged sample.
The claims of 257  do not teach use of multiple anchor probes to a single region.
Kuhn teaches, “Because the length of the poly(A) tail is important for its function, it is not surprising that poly(A) tails are generally synthesized with a defined length, which is species-specific, 70–90 nucleotides in Saccharomyces cerevisiae (13, 14) and 250 nucleotides in mammalian cells (15) “(22803, 2nd column, 1st full paragraph).
Thomsen teaches, “The usage of locked nucleic acid (LNA)-modified oligonucleotide probes has been shown to significantly improve the sensitivity and specificity of microRNA detection (Valoczi et al. 2004; Wienholds et al. 2005). LNA  oligonucleotides are a new class of bicyclic RNA analogs that exercise an unprecedented high affinity for their complementary DNA or RNA targets (Koshkin et al. 1998). By using a design in which several positions in a conventional DNA  oligonucleotide were substituted by LNAs, the sensitivity in detecting mature miRNAs by Northern blotting was increased by at least one order of magnitude (Valoczi et al. 2004). More recently, LNA-modified DNA-oligonucleotides were also used as FISH-probes on whole-mount zebrafish embryos to detect the temporal and spatial expression pattern of 115 conserved vertebrate miRNAs (Wienholds et al. 2005)” (page 1745, 1st column-2nd column).  Thomsen teaches in table 1 probes with LNA from 32% of the probe to 35 % of the probe including oligo-dT of 20 nucleotides.
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the use of 20 nucleotide poly Tor locked Poly T of Thomsen would allow up to 10copies of 20 nucleotide  polyT or locked poly T to bind to the 250 nucleotides or more of the polyA tail of an mRNA.  The artisan would be motivated as the art teaches the poly T or locked PolyT are 20 nucleotides and thus allow for 12 or more copies to bind to 250 nucleotides of a poly A tail.  The artisan would have a reasonable expectation of success as the artisan is merely using known polyT or locked poly T to hybridize and anchor poly A of more than 250 nucleotides.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims and claims of 257 are commensurate in scope as they both encompass expansion microscopy for detection of nucleic acids.  Further the dependent claims are  obvious variants of  the claims of 257 .
Response to Arguments
The response request the rejection be held in abeyance.  It is noted that the instant claims will not be allowable with an outstanding ODP rejection.
Claims 1, 11, 13-14, 62-65, 67-70 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-21 of U.S. Patent No. 10,526,649, Kuhn (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 34, pp. 22803–22814, August 21, 2009) and Thomsen (RNA (2005) volume 11, pages 1745-1748).. Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of 649 are drawn to a method for in-situ sequencing of target nucleic acids present in a biological sample comprising the steps of: (a) permeating the sample with a composition comprising precursors of a swellable material; (b) initiating polymerization to form a swellable material, wherein the swellable material is bound to the small molecule linker or a nucleic acid adaptor to form a sample-swellable material complex; (c) adding an aqueous solvent or liquid to cause the sample-swellable material complex to swell, thereby physically expanding the complex to form an enlarged sample; (d) modifying the target nucleic acids or the nucleic acid adaptor to form a nucleic acid adaptor useful for sequencing; (e) in situ sequencing of the nucleic acids in the enlarged sample; (f) digesting the sample: (g) isolating the nucleic acids from the digested sample; and (h) in vitro sequencing of the nucleic acids.
The claims of 649 do not teach use of multiple anchor probes to a single region.
Kuhn teaches, “Because the length of the poly(A) tail is important for its function, it is not surprising that poly(A) tails are generally synthesized with a defined length, which is species-specific, 70–90 nucleotides in Saccharomyces cerevisiae (13, 14) and 250 nucleotides in mammalian cells (15) “(22803, 2nd column, 1st full paragraph).
Thomsen teaches, “The usage of locked nucleic acid (LNA)-modified oligonucleotide probes has been shown to significantly improve the sensitivity and specificity of microRNA detection (Valoczi et al. 2004; Wienholds et al. 2005). LNA  oligonucleotides are a new class of bicyclic RNA analogs that exercise an unprecedented high affinity for their complementary DNA or RNA targets (Koshkin et al. 1998). By using a design in which several positions in a conventional DNA  oligonucleotide were substituted by LNAs, the sensitivity in detecting mature miRNAs by Northern blotting was increased by at least one order of magnitude (Valoczi et al. 2004). More recently, LNA-modified DNA-oligonucleotides were also used as FISH-probes on whole-mount zebrafish embryos to detect the temporal and spatial expression pattern of 115 conserved vertebrate miRNAs (Wienholds et al. 2005)” (page 1745, 1st column-2nd column).  Thomsen teaches in table 1 probes with LNA from 32% of the probe to 35 % of the probe including oligo-dT of 20 nucleotides.
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the use of 20 nucleotide poly Tor locked Poly T of Thomsen would allow up to 10copies of 20 nucleotide  polyT or locked poly T to bind to the 250 nucleotides or more of the polyA tail of an mRNA.  The artisan would be motivated as the art teaches the poly T or locked PolyT are 20 nucleotides and thus allow for 12 or more copies to bind to 250 nucleotides of a poly A tail.  The artisan would have a reasonable expectation of success as the artisan is merely using known polyT or locked poly T to hybridize and anchor poly A of more than 250 nucleotides.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims and claims of 649are commensurate in scope as they both encompass expansion microscopy for detection of nucleic acids.  Further the dependent claims are  obvious variants of  the claims of 649.
Response to Arguments
The response request the rejection be held in abeyance.  It is noted that the instant claims will not be allowable with an outstanding ODP rejection.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634